Case 1:17-cv-05507-AKH Document 36-7 Filed 01/18/19 Page 1 of 4




            EXHIBIT 6
         Case 1:17-cv-05507-AKH Document 36-7 Filed 01/18/19 Page 2 of 4



                                                                    Page 1

1
2       UNITED STATES DISTRICT COURT
3       SOUTHERN DISTRICT OF NEW YORK
4       Civil #: 1:17-CV-5507(AKH)
5        - - - - - - - - - - - - - - - -x
6       CLAUDINNE FELICIANO,
7                                       Plaintiff,
8            -against-
9       CORELOGIC RENTAL PROPERTY SOLUTIONS, LLC,
10                               Defendant.
11       - - - - - - - - - - - - - - - -x
12                                      305 Broadway
                                        New York, NY 10007
13
                                        December 20, 2018
14                                      5:30 P.M.
15
16           EXAMINATION BEFORE TRIAL of TODD L.
17      NAHINS, a Non-Party Witness in the
18      above-entitled action, held at the above
19      time and place, taken before ANDREW
20      BAJANA, a Notary Public of the State of
21      New York, pursuant to order and
22      stipulations between Counsel.
23
24                         *        *           *
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
         Case 1:17-cv-05507-AKH Document 36-7 Filed 01/18/19 Page 3 of 4



                                                                  Page 13

1                               NAHINS
2       2014, what, if anything, occurred with
3       respect to this case? Do you know?
4              A.       I believe she paid.
5              Q.       And let's have this marked as
6       Petitioner's or Plaintiff's 2, and that's
7       going to be bates number 6.
8                       [The document was hereby marked
9              as Plaintiff's Exhibit 2 for
10             identification, as of this date.]
11             Q.       I'm going to show Exhibit 2 to
12      the witness. Can you tell us what that is?
13             A.       That is a notice of
14      discontinuance that was signed by me dated
15      October 2nd, 2014, and filed in the court
16      October 7th, 2014.
17             Q.       And what is the effect of the
18      document you just looked at?
19             A.       It terminates the action.
20             Q.       Okay, and how long after the
21      proceeding was filed did you sign this
22      notice of discontinuance?
23             A.       It was filed the --
24             Q.       Well, I asked --
25             A.       September 25th, 2014.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
         Case 1:17-cv-05507-AKH Document 36-7 Filed 01/18/19 Page 4 of 4



                                                                  Page 16

1                               NAHINS
2              Q.       And do you know why the
3       discontinuance was filed so soon after the
4       case was filed?
5              A.       She paid the petition amount at
6       the very least.
7              Q.       And would this have been filed,
8       had she not paid what the landlord is
9       claiming was owed?
10             A.       No.
11             Q.       And do you know if the tenant
12      was -- Ms. Feliciano, do you know if she
13      was evicted from this apartment?
14             A.       Absolutely not.
15             Q.       You don't know or she was not?
16             A.       No, she was not.
17             Q.       Okay, do you know if she was
18      ever evicted from this apartment?
19             A.       I don't believe she was, no.
20             Q.       So, from what you're looking at,
21      is it fair to say that she was -- she
22      never appeared in court on this
23      proceeding?
24             A.       She definitely never appeared in
25      court.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
